On August 13, 1999, the defendant was sentenced to twenty (20) years in the Montana State Prison, to run concurrently with the sentences imposed in Cause Number DC-93-555, DC-98-870, and DC-98-938.
On August 24, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Richard Carstensen. The state was represented by Daniel Schwarz.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
It is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed, with the amendment that this sentence run consecutively to the sentence imposed in DC-98-938, but concurrently to the amended sentence imposed in DC-98-1006, with all time suspended. Further, the defendant must also successfully complete the Connections Corrections Program in Butte, Montana, prior to being discharged from parole.
The reason for this amendment is that the sentence is inadequate in that the defendant could be released within a few years, with no state supervision. The defendant's extensive criminal record, in such a short period of time, indicates that the defendant is more likely than not to relapse into drug use and a criminal lifestyle once discharged. The defendant has undergone numerous rehabilitation programs but has shown very little effect or commitment to live a law abiding lifestyle. The state’s supervision is necessary to buffer this defendant's rehabilitation potential and to protect the public.
Chairman, Hon. Jeffrey H. Langton, Member, Hon.Marge Johnson, Member, Hon. David Cybulski.